UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantxFiled by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Explanatory Note The purpose of this amendment to the definitive proxy statement (“Proxy Statement”) of StellarOne Corporation filed with the Securities and Exchange Commission on March 30, 2012, is to make corrections to the table titled “Grants of Plan-Based Awards” on page 21 of the Proxy Statement. The numeric changes are highlighted in bold print in the revised table below, which should be substituted for the corresponding section appearing in the Proxy Statement. Grants of Plan-Based Awards The following table sets forth information with respect to restricted stock awards granted to the Named Executive Officers for the year ended December 31, 2011. Please refer to the Summary Compensation Table for a discussion of the grant date fair value of the stock awards and associated compensation expense. No awards of stock options were granted to the Named Executive Officers for 2011. Name Grant Date Estimated Future Payouts Under Non-Equity Incentive Plan Awards Estimated Future Payouts Under Equity Incentive Plan Awards All Other Stock Awards: Number of Shares of Stock or Units All Other Option Awards: Number of Securities Underlying Options Exercise or Base Price of Option Awards ($) Grant Date Fair Value of Stock and Option Awards ($) Threshold Target Maximum Threshold Target Maximum O. R. Barham, Jr. 2/22/2011 N/A N/A N/A N/A N/A N/A N/A N/A 2/22/2011 N/A N/A N/A 50 % % % N/A N/A Jeffrey W. Farrar 2/22/2011 N/A N/A N/A N/A N/A N/A N/A N/A 2/22/2011 N/A N/A N/A 50 % % % N/A N/A Litz H. Van Dyke 2/22/2011 N/A N/A N/A N/A N/A N/A N/A N/A 2/22/2011 N/A N/A N/A 50 % % % N/A N/A
